DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claimed elements recited in claims 1-10 and 13-15, and shown below in detail, are a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Claim 1 recites “an installation execution unit” and “an activation execution unit”; 
Claim 5 recites “an installation execution unit”, “an activation execution unit”, “an installation instruction unit”, “a rewrite target electronic control unit” and “an activation instruction unit”; and 
Claim 13 recites “an installation instruction unit” and “a rewrite target electronic control unit”
The above mentioned claim terms/elements are not art-recognized structures to perform the claimed function, thus rendering the claims indefinite.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 2019/0179629), hereinafter referred to as Roy in view of Asano (US 2007/0100513), hereinafter referred to as Asano.

Referring to claim 5, Roy teaches, as claimed, a vehicle electronic control system comprising: a vehicle master device that distributes update data to an electronic control unit (i.e.-OEM device to convey update file to ECU, page 2, ¶11, lines 3-4); and an electronic control unit that includes a non-volatile memory having a first data storage bank and a second data storage bank (i.e.-ECU 220 including NVM 221 and NVM 222, see fig. 2) each storing at least one of an application program or parameter data (i.e.-storing firmware update, page 2, ¶12, lines 4-5) and that writes the update data received from the vehicle master device to the non-volatile memory (i.e.-the OTA manger manages the update process, page 2, P11, lines 11-13), wherein the electronic control unit includes: an installation execution unit (i.e.-execution NVM 221, see fig. 2) that operates at least one of the application program or the parameter data stored in the first data storage bank acting as an active bank (page 2, ¶10, lines 14-16) and rewrites the second data storage bank acting as an inactive bank (i.e.-Backup NVM 222, see fig. 2) by writing, to the second data storage bank, update data acquired from an external device (page 2, ¶11, lines 11-16); and an activation execution unit that switches the active bank from the first data storage bank to the second data storage bank (i.e.-switching form NVM bank 1 to NVM bank 2, page 1, ¶9, lines 23-30); wherein the vehicle master device incudes: an installation instruction unit that, when it is determined a first predetermined condition regarding a rewrite target electronic control unit is satisfied, instructs the rewrite target electronic control unit for installation during the vehicle being travelable (i.e.-performing the update process for all ECUs within the vehicle, page 1, ¶11, lines 8-10 and 12-15).
However, Roy does not explicitly teach, when it is determined a second predetermined condition regarding a rewrite target electronic control unit is satisfied, instructs the rewrite target electronic control unit for installation during the vehicle being parked; and an activation instruction unit that, after completion of the installation, instructs the rewrite target electronic control unit for activation during parked. 
On the other hand, Asano discloses an information updating method for a control unit mounted on a vehicle, wherein the rewriting or reprogramming of data to the ECU takes place when the vehicle is parked and not in operation (page 2, ¶11), and after completion of the installation, instructs the rewrite target electronic control unit for activation during parked (page 2, ¶15, lines 12-16). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Roy so that when it is determined a second predetermined condition regarding a rewrite target electronic control unit is satisfied, instructs the rewrite target electronic control unit for installation during the vehicle being parked; and an activation instruction unit that, after completion of the installation, instructs the rewrite target electronic control unit for activation during parked, as taught by Asano. The motivation for doing so would have been to reliably update programs and data in the vehicle mounted control unit without placing a burden on the vehicle user.

As to claim 6, the modified Roy teaches the vehicle electronic control system of claim 6, wherein according to rewrite specification data acquired from an outside, the installation instruction unit determines whether the first predetermined condition is satisfied (page 4, ¶20, lines 1-5).

As to claim 7, the modified Roy teaches the vehicle electronic control system of claim 6, wherein when the rewrite target electronic control unit includes the non-volatile memory that has a substantial double-bank as the data storage banks, the installation instruction unit determines that the first predetermined condition is satisfied (page 4, ¶19, lines 9-15).

As to claim 8, the modified Roy teaches the vehicle electronic control system of claim 5, wherein according to rewrite specification data acquired from an outside, the installation instruction unit determines whether the second predetermined condition is satisfied (page 2, ¶11, lines 4-5 & 9-11; and page 4, ¶23, lines 6-8).

As to claim 9, the modified Roy teaches the vehicle electronic control system of claim 5, wherein when the rewrite target electronic control unit includes the non-volatile memory that has a pseudo double-bank as the data storage banks, the installation instruction unit determines that the first predetermined condition is satisfied (page 3, ¶16, lines 1-8).

As to claim 10, the modified Roy in view of Asano teaches the vehicle electronic control system of claim 5, wherein: when a condition of a vehicle condition for installation is designated in rewrite specification data, the installation instruction unit instructs for the installation during the vehicle being parked or travelable according to the condition of the vehicle condition (see Asano, page 2, ¶11); and when the condition of the vehicle condition is not designated, the installation instruction unit instructs for the installation during the vehicle being parked or travelable according to a memory type of the rewrite target electronic control unit (page 3, ¶16, lines 3-8).

As to claim 15, the modified Roy innately teaches the vehicle electronic control system of claim 5, wherein the installation execution unit and the activation execution unit of the electronic control unit are implemented by one or more computers of the electronic control unit, and the installation instruction unit and the activation instruction unit of the vehicle master device are implemented by one or more computers of the vehicle master device (page 1, ¶9, lines 5-12 and page 2, ¶11, lines 1-5 and 9-15).

Referring to claims 1-4 and 14, the claims are substantially the same as claims 5-10 and 15, hence the rejection of claims 5-10 and 15 is applied accordingly.

Referring to claim 11, the claims is substantially the same as claim 1, hence the rejection of claim 1 is applied accordingly.

Referring to claim 12, the claims is substantially the same as claim 1, hence the rejection of claim 1 is applied accordingly.

Referring to claim 13, the claims is substantially the same as claim 1, hence the rejection of claim 1 is applied accordingly.


Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Elias Mamo/Primary Examiner, Art Unit 2184